Citation Nr: 0924579	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left femur fracture.

2.  Entitlement to service connection for arthritis of the 
left hip, claimed as secondary to residuals of a left femur 
fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.  He also served in the U.S. Army Reserves (Reserves) 
from July 1971 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision, which denied 
reopening the Veteran's claim of service connection for 
residuals of a fracture of the left femur, and also denied 
his claim of service connection for arthritis of the left 
hip, to include as secondary to the residuals of a fracture 
to the left femur.  

In July 2007, the Board remanded this matter for further 
development.  While it now returns for appellate review, it 
unfortunately requires additional development.  This matter 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 
 

REMAND

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from an injury or disease incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
(INACDUTRA) which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).   
 
Specific attention has been directed to the legal provisions 
above because there is some evidence of record indicating 
that the fracture to the Veteran's left femur may have been 
incurred during unspecified Reserve duty.  Medical records 
provide that the Veteran fractured his left femur during an 
automobile accident in March 1973.  In this regard, a March 
2003 VA examination report reflects that the Veteran was 
injured in an automobile accident while "he was on reserve 
duty."   
 
Given the legal provisions and medical evidence cited above, 
effective appellate review requires information as to which 
periods of the Veteran's service in the Reserves represented 
INACDUTRA and which periods represented ACDUTRA.  Efforts to 
obtain this information by the RO from the Veteran and the 
U.S. Army Reserve Control Group are documented.  See eg. 
documentation of development action in May 2003 (letter to 
the Veteran), May 2003 (letter to the U.S. Army Reserves 
Control Group), and July 2003 (letter to the U.S. Army 
Reserves Control Group).  However, no response was obtained 
from the U.S. Army Reserves Control Group or from the 
Veteran.  Further, the Veteran was not notified that the U.S. 
Army Reserves Control Group did not provide any service 
records of his Reserve duty.  As such, there is no evidence 
which indicates which periods of the Veteran's service 
represented INACDUTRA or ACDUTRA during March 1973.  When 
obtaining records in Federal custody, VA must make as many 
requests as are necessary to obtain relevant records, until 
VA concludes that further efforts to obtain these records are 
futile.  38 C.F.R. § 3.159(c)(2).  Given the importance of 
the information to the Veteran's claims, the Board concludes 
that RO must conduct further efforts to verify the Veteran's 
periods of ACDUTRA or INACDUTRA.  If such further efforts to 
obtain these records prove to be futile, this fact should be 
documented by the RO.

Furthermore, the claims file contains an Original Disability 
Compensation letter, VA Form 21-6782, dated June 6, 1973, 
which provides that the Veteran was service connected for 
residuals of a fracture to the left thigh.  This document 
predates the November 11, 1973 rating decision which denied 
the Veteran's claim for residuals of a fracture to the left 
femur.  The November 1973 rating decision did not address the 
purported June 1973 grant of service connection for residuals 
of a fracture to the left thigh.  It does not appear that the 
June 1973 letter was associated with the claims file at that 
time.  However, there is some indication that the RO knew of 
this purported grant of service connection.  In a July 1980 
letter, the Veteran requested that the RO increase his 
service connected disabilities.  A September 1980 letter 
asked the Veteran, in part, to furnish current medical 
evidence showing increased severity of his service-connected 
left leg condition.  In October 2002, the Veteran again 
sought an increased rating for his service connected leg 
condition.  In January 2004, the Veteran further asserted 
that he was entitled to an increased rating for his non-
compensable service-connected residuals of a fracture of the 
left thigh (femur).  He then attached the June 1973 as 
evidence that he was service connected for residuals of a 
fracture of the left thigh (femur).  

Despite this evidence, the RO has treated the Veteran's claim 
as a petition to reopen the final rating decision dated in 
November 1973.  As there is some ambiguity as to whether the 
Veteran was in fact service connected in June 1973, the RO 
should clarify the June 1973 letter and the subsequent 
correspondence noted above indicating service connection for 
residuals of a fracture to the left femur (thigh).   In this 
regard, the RO should also determine whether there are 
outstanding adjudicatory documents linked to this issue, and 
if so, associate them with the claims file.  If it is 
determined that the Veteran was service-connected for 
residuals of a left femur fracture, the RO should 
appropriately adjudicate the claim on the merits.  

Finally, the Board again notes that the Veteran's claim of 
service connection for a left hip disability, to include as 
secondary to the left femur fracture, is inextricably 
intertwined with this claim of service connection for a left 
femur fracture.  In order to expedite the Veteran's claims, 
both issues will be adjudicated when his service connection 
claim for a left femur fracture is returned to the Board.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  Determine whether there are 
outstanding adjudicatory documents 
(dated in the 1970s) linked to this 
issue of service-connection for 
residuals of a fracture to the left 
thigh (femur).  If there are further 
documents, they should be associated 
with the claims file.  

2.  Clarify the meaning of the June 1973 
letter and subsequent correspondence 
related to service-connection for 
residuals of a fracture to the left 
thigh (femur) to determine whether the 
Veteran was service connected for such.    

3.  Conduct additional efforts, to 
include contacting the Veteran and any 
appropriate agency or Reserve unit, to 
verify all period of ACDUTRA and 
INACDUTRA.  Reports of retirement points 
do not contain the necessary information 
in this regard.  If it is not possible 
for this information to be obtained, 
this fact should be specially documented 
by the RO. 

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.


 
________________________________________
____
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

